          Case 5:19-cv-02520-LHK Document 53 Filed 06/18/19 Page 1 of 5



1    Jeffrey L. Kessler (pro hac vice forthcoming)
     jkessler@winston.com
2    Aldo A. Badini (SBN 257086)
     abadini@winston.com
3    Susannah P. Torpey (pro hac vice forthcoming)
     storpey@winston.com
4    WINSTON & STRAWN LLP
     200 Park Avenue
5    New York, NY 10166-4193
     Telephone: (212) 294-6700
6    Facsimile: (212) 294-4700

7    Ian L. Papendick (SBN 275648)
     ipapendick@winston.com
8    Jeanifer E. Parsigian (SBN 289001)
     jparsigian@winston.com
9    WINSTON & STRAWN LLP
     101 California Street
10   San Francisco, CA 94111
     Telephone: (415) 591-1000
11   Facsimile: (415) 591-1400

12   Counsel for Defendants Avanci, LLC and
     Avanci Platform International Limited
13

14                                 UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16   CONTINENTAL AUTOMOTIVE SYSTEMS,                     Case No. 5:19-cv-02520-NC
     INC., a Delaware corporation,
17                                                       APPLICATION FOR ADMISSION OF
                   Plaintiff,                            JEFFREY L. KESSLER PRO HAC VICE;
18                                                       [PROPOSED] ORDER
            v.
19                                                       Judge: Hon. Nathanael M. Cousins
     AVANCI, LLC, a Delaware corporation,
20   AVANCI PLATFORM INTERNATIONAL
     LIMITED, an Irish company, NOKIA
21   CORPORATION, a Finnish corporation,
     NOKIA OF AMERICA CORPORATION, a
22   Delaware corporation, NOKIA SOLUTIONS
     AND NETWORKS US LLC, a Delaware
23   corporation, NOKIA SOLUTIONS AND
     NETWORKS OY, a Finnish corporation,
24   NOKIA TECHNOLOGIES OY, a Finnish
     corporation, CONVERSANT WIRELESS
25   LICENSING SARL, a Luxembourg
     corporation, OPTIS UP HOLDINGS LLC, a
26   Delaware corporation, OPTIS CELLULAR
     TECHNOLOGY, LLC, a Delaware corporation,
27   OPTIS WIRELESS TECHNOLOGY, LLC, a
     Delaware corporation,
28
                   Defendants.
                                                        1
             APPLICATION FOR ADMISSION OF JEFFREY L. KESSLER PRO HAC VICE - CASE NO. 5:19-cv-02520-NC
              Case 5:19-cv-02520-LHK Document 53 Filed 06/18/19 Page 2 of 5



1                       Pursuant to Civil Local Rule 11-3, I, Jeffrey L. Kessler, an active member in good

2        standing of the New York State Court of Appeals, hereby apply for admission to practice in the

3        Northern District of California on a pro hac vice basis representing Defendants Avanci, LLC and

4        Avanci Platform International Limited in the above-entitled action.

5                       In support of this application, I certify under penalty of perjury that:

6                       1.     I am an active member in good standing of the bar of a United States Court or

7        of the highest court of another State or the District of Columbia, as indicated above; my bar number

8        is: 1539865.

9                       2.     A true and correct copy of a certificate of good standing or equivalent official

10       document from said bar is attached to this application. 1

11                      3.     I agree to abide by the Standards of Professional Conduct set forth in Civil

12       Local Rule 11-4, to comply with General Order No. 45, Electronic Case Filing, and to become

13       familiar with the Local Rules and the Alternative Dispute Resolution programs of this Court; and,

14                      4.     An attorney who is a member of the bar of this Court in good standing and
15       who maintains an office within the State of California has been designated as co-counsel in the
16       above-entitled action. The name, address and telephone number of that attorney is:
17                                         Ian L. Papendick (SBN 275648)
                                           WINSTON & STRAWN LLP
18                                         101 California Street
                                           San Francisco, CA 94111
19                                         Telephone: (415) 591-1000
                                           Facsimile: (415) 591-1400
20                                         ipapendick@winston.com
21                      5.     Defendant Avanci Platform International Limited expressly reserves the right

22       to assert lack of personal jurisdiction as a defense in the above-captioned matter, and the

23       appearance of counsel of record for Defendant Avanci Platform International Limited is not

24       intended, and shall not be deemed or construed in any way, as consent to personal jurisdiction or as

25       a waiver of its right to assert the defense of lack of personal jurisdiction or any other defense.

26

27   1
       The attached certificate is from the Appellate Division of the Supreme Court of the State of New York, First
     Judicial Department, which governs admission to the practice of law in New York. 22 N.Y.C.R.R §520.1 (“A
28   person shall be admitted to practice law in the courts of the State of New York only by an order of the
     Appellate Division of the Supreme Court upon compliance with these rules.”).
                                                             2
                 APPLICATION FOR ADMISSION OF JEFFREY L. KESSLER PRO HAC VICE - CASE NO. 5:19-cv-02520-NC
          Case 5:19-cv-02520-LHK Document 53 Filed 06/18/19 Page 3 of 5



1          I declare under penalty of perjury that the foregoing is true and correct.

2

3    Dated: June 12, 2019                              Respectfully submitted,

4                                                      WINSTON & STRAWN LLP

5                                                      By:       /s/ Jeffrey L. Kessler
                                                             Jeffrey L. Kessler
6                                                            WINSTON & STRAWN LLP
                                                             200 Park Avenue
7                                                            New York, NY 10166-4193
                                                             Telephone: (212) 294-6700
8                                                            Facsimile: (212) 294-4700
                                                             jkessler@winston.com
9
                                                             Counsel for Defendant Avanci, LLC and
10
                                                             Avanci Platform International Limited
11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        3
             APPLICATION FOR ADMISSION OF JEFFREY L. KESSLER PRO HAC VICE - CASE NO. 5:19-cv-02520-NC
Case 5:19-cv-02520-LHK Document 53 Filed 06/18/19 Page 4 of 5
           Case 5:19-cv-02520-LHK Document 53 Filed 06/18/19 Page 5 of 5



1                           [PROPOSED] ORDER GRANTING APPLICATION
                            FOR ADMISSION OF ATTORNEY PRO HAC VICE
2

3           IT IS HEREBY ORDERED THAT the application of Jeffrey L. Kessler is granted, subject to

4    the terms and conditions of Civil L.R. 11-3.         All papers filed by the attorney must indicate

5    appearance pro hac vice.      Service of papers upon, and communication with, local co-counsel

6    designated in the application will constitute notice to the party.

7

8    Dated: June 18, 2019                   _____________________________________________

9                                           UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
              [PROPOSED] ORDER GRANTING APPLICATION FOR ADMISSION OF JEFFREY L. KESSLER PRO HAC VICE
                                           CASE NO. 5:19-cv-02520-NC
